Citation Nr: 0027892	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  97-06 808	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Evaluation of residuals of shell fragment wounds of the left 
knee, atrophy of the left thigh and calf and residuals of 
arthrotomy, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

A hearing was held at the RO in July 1997.  Review of the 
transcript shows that the VA employee conducting the hearings 
explained fully the issues and suggested the submission of 
additional evidence.  Cf. 38 C.F.R. § 3.103(c)(2) (1999).  

The case was previously before the Board in March 2000, when 
it was remanded for examination of the veteran.  The 
requested development was completed.  The RO issued a 
supplemental statement of the case on the evaluation of 
residuals of shell fragment wounds of the left knee, atrophy 
of the left thigh and calf and residuals of arthrotomy.  This 
description of the service-connected disability is consistent 
with the original grant as discussed in the March 2000 
remand.  The Board now proceeds with its review of the 
appeal.  

The June 2000 supplemental statement of the case shows that 
the RO expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

This decision grants a increased ratings for residuals of 
shell fragment wounds of the left knee, atrophy of the left 
thigh and calf and residuals of arthrotomy.  The 40 percent 
rating for loss of use of the left foot is the maximum rating 
assignable and is not at issue.  However, because the 
amputation rule considers the total of all disabilities at 
various levels, the loss of use of the left foot must be 
included in a grant where the amputation rule applies.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal 

2.  The veteran has loss of use of his left foot due to 
service-connected disability.  

3.  The service-connected residuals of shell fragment wounds 
of the left knee, atrophy of the left thigh and calf and 
residuals of arthrotomy, are manifested by arthritis of the 
left knee without limitation of motion.  

4.  The service-connected residuals of shell fragment wounds 
of the left knee, atrophy of the left thigh and calf and 
residuals of arthrotomy, are manifested by asymptomatic 
scars, except for a surgical scar for partial removal of 
fragments, 11 centimeters long by 1 to 4 centimeters wide, 
with loss of subcutaneous tissues, depression, mildly 
disfiguring, which was mildly tender to palpation on the 
proximal aspect and not painful on objective demonstration.  

5.  The service-connected residuals of shell fragment wounds 
of the left knee, atrophy of the left thigh and calf and 
residuals of arthrotomy, are manifested by a moderate injury 
to Muscle Group XIII.  

6.  The service-connected residuals of shell fragment wounds 
of the left knee, atrophy of the left thigh and calf and 
residuals of arthrotomy, are manifested by a moderate injury 
to Muscle Group XIV.  

7.  The service-connected residuals of shell fragment wounds 
of the left knee, atrophy of the left thigh and calf and 
residuals of arthrotomy, do not involve the left thigh above 
the middle third.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for muscle injury 
residuals of shell fragment wounds of the left knee, atrophy 
of the left thigh and calf, residuals of arthrotomy, and loss 
of use of the left foot, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.25, 
4.40, 4.45, 4.55, 4.56, 4.59, 4.68 and Codes 5010, 5162, 
5167, 5313, 5314, 7804 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Review of the veteran's medical history, including the 
service medical records, discloses that the veteran sustained 
multiple mortar shell fragment wounds to both lower 
extremities in September 1968.  The wounds were debrided.  An 
arthrotomy was performed for the removal of multiple metallic 
fragments from the left knee.  A subsequent X-ray study, in 
October 1968, showed multiple metallic fragments were still 
present about the left knee.  A spicule of bone was seen 
posteriorly in the distal shaft, apparently a chip type 
fracture, secondary to blast injury.  No through and through 
fracture was seen.  A December 1968 report in the service 
medical records told of 12 wounds extending from the left 
groin to the dorsum of the left foot.  

On the July 1969 VA examination, the left leg had mild 
atrophy of the thigh and calf, with normal hip motion.  The 
diagnosis was residuals shrapnel wounds both lower 
extremities.  

The September 1969 rating decision granted service connection 
for shrapnel wound left knee, atrophy of the left thigh and 
calf and residuals of arthrotomy, rated as 10 percent 
disabling under Code 5314.  A separate 40 percent rating was 
assigned for loss of use of the left foot under Code 5167.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The Board has considered all 
applicable rating criteria in evaluating the service-
connected wound residuals.  

Below the Knee

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165.  
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level.   38 C.F.R. 
§ 4.68 (1999).  

The veteran described extensive deficits below the left knee 
in his hearing testimony and correspondence.  By rating the 
disability as loss of use of the foot, VA concedes that no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance and that the actual remaining function, such as 
balance, propulsion, etc., could be accomplished equally well 
by an amputation stump with prosthesis below the knee.  
38 C.F.R. § 3.350(a)(2) (1999).  However, in accordance with 
the amputation rule, 40 percent is the maximum rating 
assignable for impairment below the knee.  38 C.F.R. § 4.68, 
Code 5167 (1999).  

The June 2000 rating decision included Diagnostic Code 5311, 
for Muscle Group XI.  These are the posterior and lateral 
crural muscles, and muscles of the calf.  Service connection 
has been established for the injury to these muscles.  They 
include the soleus muscle identified on the May 1996 VA 
examination, as well as the gastrocnemius identified on VA 
examination in May 2000.  These muscles function in 
propulsion and plantar flexion of the foot.  Since the 
veteran is already being compensated for the complete loss of 
function of the foot under Code 5167, he can not be 
compensated for the same symptoms again under another code.  
38 C.F.R. § 4.14 (1999).  The flexor digitorum longus in this 
muscle group does function in the flexion of the knee; 
however, there in no evidence of involvement of this muscle.  
Further, since Muscle Group XI is below the knee, and the 
veteran currently has the maximum 40 percent rating 
assignable for disability below the knee, there is no basis 
for a separate or higher evaluation under Code 5311.  
38 C.F.R. § 4.68 (1999).  

Similarly, the tibialis anterior, also identified on the May 
1996 VA examination, is part of Muscle Group XII.  The 
tibialis anterior muscle functions in the dorsiflexion of the 
foot.  Here, again, since the impairment of foot function is 
compensated as a complete loss of use under Code 5167, the 
same symptoms can not be compensated under Code 5312 for 
Muscle Group XII.  38 C.F.R. § 4.14 (1999).  Also, since 
Muscle Group XII is below the knee, and the veteran currently 
has the maximum 40 percent rating assignable for disability 
below the knee, there is no basis for a separate or higher 
evaluation under Code 5312.  38 C.F.R. § 4.68 (1999).  

The Knee

The service medical records show trauma which required an 
arthrotomy to remove metallic fragments.  Service connection 
was granted for the residuals of shell fragment wounds of the 
left knee and, particularly, residuals of the arthrotomy.  

During his July 1997 RO hearing, the veteran testified that 
his knee symptoms were worse with swelling and other symptoms 
which affected knee function.  The record also contains 
Social Security Administration medical records and VA 
clinical records; however, these do not provide sufficient 
information to rate the knee disability.  The reports made by 
trained medical professionals on VA examinations do provide 
information to rate the disability and are the most probative 
evidence as to its extent.  

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The May 1996 VA X-rays disclosed multiple small metallic 
fragments scattered throughout the soft tissues.  There were 
no significant bony abnormalities except for a small spur on 
the dorsal aspect of the patella.  The physician performing 
the May 1996 examination reviewed the X-rays and diagnosed 
multiple metallic fragments within the soft tissues and 
degenerative joint disease by X-rays of the left knee.  This 
diagnosis can not reasonably be dissociated from the other 
traumatic wound residuals in this area.  Consequently, the 
Board most consider the impairment due to traumatic arthritis 
of the left knee.  

Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.   38 C.F.R. Part 4, Code 5010 (1999).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent rating will be assigned where there is 
X-ray evidence of involvement of 2 or more major joints, or 2 
or more minor joint groups; and a 20 percent rating may be 
assigned if, there are occasional incapacitating 
exacerbations, in addition to X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups.  
These 10 percent and 20 percent ratings based on X-ray 
findings, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. Part 4, Code 5003 (1999).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1999).  

On the May 1996 VA examination, there was crepitus on flexion 
of the knee joint and a positive patella grind test.  There 
was tenderness to palpation in the medial meniscus area.  

On the August 1998 VA examination, the veteran reported mild 
pain at the left anterior knee.  Knee motion was from 140 
degrees flexion to 0 degrees extension.  There was no painful 
motion in the left knee.  There was no objective evidence of 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement or guarding of the left knee.  There 
was no instability or subluxation.  There was a positive 
patella grind test and moderate crepitation of the left knee 
joint.  

On the May 2000 VA examination, the veteran reported pain.  
The veteran referred to pain in the anterior left knee.  Knee 
motion was from 140 degrees flexion to 0 degrees extension.  
There was no objective evidence of painful motion in all 
movements of the knee.  There was no evidence of edema, 
effusion, redness, heat, abnormal movement or guarding of the 
left knee.  There was crepitus.  The patella grind test was 
negative.  The diagnosis was left knee multiple small 
metallic fragments and mild degenerative joint disease of the 
patella by X-rays in May 1996.  

Review of the 1996, 1998, and 2000 VA examinations shows that 
functional effects were considered by the examiners in 
accordance with 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  While the veteran has complained of 
knee pain, these examinations by medical professionals 
provide the most probative evidence as to the extent of left 
knee symptomatology.  Although the examinations were 
thorough, they did not disclose any limitation of motion or 
other impairment which would warrant a compensable rating for 
the knee, under any applicable criteria.  38 C.F.R. Part 4, 
§§ 4.59, 4.71a, Codes 5003, 5010, 5255-5263 (1999).  The 
evidence on this point is not in approximate balance; rather, 
there is a preponderance of negative evidence against a 
higher or separate rating based on arthritis of the knee.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1999).    

Scars

On the May 1996 VA examination, the doctor provided a 
detailed description of the wound scars.  None of the scars 
was poorly nourished, with repeated ulceration, as required 
for a compensable rating under 38 C.F.R. Part 4, Codes 7803 
(1999).  None of the scars was tender and painful on 
objective demonstration, as required for a compensable rating 
under 38 C.F.R. Part 4, Codes 7804 (1999).  None of the scars 
limited function of the part affected, as required for a 
compensable rating under 38 C.F.R. Part 4, Codes 7805 (1999).  
Where the criteria for a compensable rating are not met, a 
noncompensable rating must be assigned.  38 C.F.R. § 4.31 
(1999).  

On the August 1998 VA examination, there were no changes in 
the scars.  

On the May 2000 VA examination, the scars were again 
asymptomatic, except for a surgical scar for partial removal 
of fragments, 11 centimeters long by 1 to 4 centimeters wide, 
with loss of subcutaneous tissues, depression, mildly 
disfiguring, which was mildly tender to palpation on the 
proximal aspect.  However, there was no evidence that the 
scar was painful on objective demonstration.  Here again, the 
objective findings by a trained medical professional provide 
the most probative evidence as to the extent of the 
disability.  In this case, the evidence establishes that the 
service-connected scars do not meet any applicable criteria 
for a compensable rating.  The evidence on this point is not 
in approximate balance; rather, there is a preponderance of 
negative evidence against a higher or separate rating based 
on the service-connected scars.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 4.7 (1999).    

Above the Knee

Service connection was granted for the residuals of shell 
fragment wounds and atrophy of the left thigh.  

Muscle Group XIII on the posterior thigh functions in 
extension of the hip and flexion of the knee; outward and 
inward rotation of flexed knee; acting with the rectus 
femoris and sartorius (see Muscle Group XIV, 1, 2) 
synchronizing simultaneous flexion of hip and knee and 
extension of hip and knee by belt-over-pulley action at knee 
joint.  It includes the muscles of the posterior thigh group, 
hamstring complex of 2-joint muscles: (1) biceps femoris; (2) 
semimembranosus; and (3) semitendinosus.  On the May 1996 VA 
examination, the doctor expressed the opinion that the 
hamstring muscles had been penetrated.  An injury to Muscle 
Group XIII will be rated as noncompensable if slight, as 10 
percent disabling if moderate, and as 30 percent disabling if 
moderately severe.  A severe injury will be rated as 40 
percent disabling.  38 C.F.R. Part 4, Code 5313 (1999).  

Muscle Group XIV on the anterior thigh functions in extension 
of the knee (2, 3, 4, 5) simultaneous flexion of hip and 
flexion of knee (1); tension of fascia lata and iliotibial 
(Maissat's) band, acting with Muscle Group XVII (1) in 
postural support of body (6); acting with hamstrings in 
synchronizing hip and knee (1, 2).  It includes the muscles 
of the anterior thigh group: (1) Sartorius; (2) rectus 
femoris; (3) vastus externus; (4) vastus intermedius; (5) 
vastus internus; and (6) tensor vaginae femoris.  The rectus 
femoris, vastus externus, vastus intermedius, and vastus 
internus, are the quadriceps muscles identified in 1996 and 
2000 as being penetrated by fragments.  An injury to Muscle 
Group XIV will be rated as noncompensable if slight, as 10 
percent disabling if moderate, and as 30 percent disabling if 
moderately severe.  A severe injury will be rated as 40 
percent disabling.  38 C.F.R. Part 4, Code 5313 (1999).  

38 C.F.R. § 4.56

Prior to July 3, 1997, muscle injuries were rated as follows:  

A slight (insignificant) disability of muscles has the 
following attributes:  

Type of injury: Simple wound of muscle without debridement, 
infection or effects of laceration;  

History and complaint: Service department record of wound of 
slight severity or relatively brief treatment and return to 
duty: healing with good functional results; no consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals; 

Objective findings: Minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus; no 
significant impairment of function and no retained metallic 
fragments.  38 C.F.R. § 4.56(a) (1996).  

A moderate disability of muscles has the following 
attributes:  

Type of injury: Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree; absence of explosive effect of high 
velocity missile and of residuals of debridement or of 
prolonged infection;  

History and complaint: Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles;  

Objective findings: Entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of tests.)  38 C.F.R. § 4.56(b) 
(1996).  

A moderately severe disability of muscles has the following 
attributes:  

Type of injury: Through and through or deep penetrating wound 
by high velocity missile of small size or large missile of 
low velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization;

History and complaint: Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade; 
record in the file of consistent complaint of cardinal 
symptoms of muscle wounds; evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present;  

Objective findings: Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups; indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side;  tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c) (1996).  

A severe disability of muscles has the following attributes:  

Type of injury: Through and through or deep penetrating wound 
due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization;  

History and complaint: As under moderately severe (paragraph 
(c) of this section), in aggravated form;  

Objective findings: extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in track of missile; x-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile; 
palpation shows moderate or extensive loss of deep fascia or 
of muscle substance; soft or flabby muscles in wound area; 
muscles do not swell and harden normally in contraction; 
tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function; in electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present; 
visible or measured atrophy may or may not be present; 
adaptive contraction of opposing group of muscles, if 
present, indicates severity; adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type; atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56(d) (1996).  

As of July 3, 1997, muscle disabilities will be evaluated 
under the following criteria:  

(a)	An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  

(b)	A through-and-through injury with muscle 
damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  

(c)	For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement.  

(d)	Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall 
be classified as slight, moderate, moderately 
severe or severe as follows:

(1)	Slight disability of muscles.

(i)	Type of injury.  Simple wound of muscle 
without debridement or infection.  

(ii)	History and complaint.  Service department 
record of superficial wound with brief treatment 
and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this 
section.  

(iii)	Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.  

(2)	Moderate disability of muscles. 

(i)	Type of injury.  Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.

(ii)	History and complaint.  Service department 
record or other evidence of in-service treatment 
for the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of 
this section, particularly lowered threshold of 
fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  

(iii)	Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound side.  

(3)	Moderately severe disability of muscles.

(i)	Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii)	History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section and, if present, 
evidence of inability to keep up with work 
requirements.

(iii)	Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.

(4)	Severe disability of muscles.

(i)	Type of injury.  Through and through or deep 
penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii)	History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with 
work requirements.

(iii)	Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:

(A)	X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and 
explosive effect of the missile.

(B)	Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally 
protected by muscle.

(C)	Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.

(D)	Visible or measurable atrophy.

(E)	Adaptive contraction of an opposing group of 
muscles.  

(F)	Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.

(G)	Induration or atrophy of an entire muscle 
following simple piercing by a projectile.

38 C.F.R. § 4.56 (1999).  62 Fed. Reg. 30235 (June 3, 1997).  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

In this case, the evidence shows retained metallic shell 
fragments in Muscle Groups XIII and XIV.  That meets both old 
and new criteria for a moderate injury, for both muscle 
groups.  

The Board has considered the evidence of record.  The 
veteran's statements and sworn testimony primarily describe 
the lower leg deficits associated with the loss of use of his 
left foot and do not describe weakness or other impairment of 
Muscle Groups XIII or XIV which would approximate the 
criteria for a moderately severe disability.  The Social 
Security Administration medical records and VA clinical 
records do not provide adequate information for rating the 
disability in these muscles.  The VA medical examination 
reports provide the most probative evidence as to the extent 
of the disability.  These reports show some tissue loss, 
weakness and other deficits consistent with a moderate muscle 
injury.  The evidence from the trained medical professionals 
does not identify manifestations which would approximate the 
more extensive weakness, muscle damage or other criteria for 
a moderately severe level of muscle injury.  38 C.F.R. 
§§ 4.7, 4.56 (1999).  The evidence on this point is not in 
approximate balance.  38 U.S.C.A. § 5107(b) (West 1991).  

Combining Muscle Injuries in the Same Anatomical Region - 
38 C.F.R. § 4.55

There are special rules for combining muscle injuries in the 
same anatomical region.  Prior to July 3, 1997, muscle 
injuries in the same anatomical region were not combined, but 
instead, the rating for the major group was elevated from 
moderate to moderately severe, or from moderately severe to 
severe, according to the severity of the aggregate impairment 
of function.  38 C.F.R. § 4.55(a) (1997).  

As of July 3, 1997, for compensable muscle group injuries 
which are in the same anatomical region but do not act on the 
same joint, the evaluation of the most severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  
38 C.F.R. § 4.55(e) (1999).  

Muscle Groups XIII and XIV are in the same anatomical region, 
the thigh.  To assign a 10 percent rating for the moderate 
injury to each muscle would result in a combined rating under 
38 C.F.R. § 4.25 of 19 percent.  Under the old regulations, 
instead of combining the disability under § 4.25, the two 
moderate disabilities would be rated as one moderately severe 
disability.  This would result in a 30 percent rating under 
either Code.  Thus, the regulations which were in effect when 
the veteran filed his claim are more favorable and will be 
used in this case.  See Karnas, at 313.  The moderate 
disabilities of Muscle groups XIII and XIV will be rated as a 
moderately severe injury to Muscle Group XIV and assigned a 
30 percent rating.  

Application of Amputation Rule 38 C.F.R. § 4.68

It must be noted that there is no evidence of scars, retained 
fragments or other involvement above the middle third of the 
thigh.  The amputation rule applies and, as there is no 
involvement above the middle third of the thigh, the rating 
for the left lower extremity disability, including the 40 
percent assigned for loss of use of the foot, can not exceed 
60 percent.  38 C.F.R. §§ 4.68, 4.71a, Code 5162.  Thus, 
while this decision grants increased ratings for residuals of 
shell fragment wounds of the left knee, atrophy of the left 
thigh and calf and residuals of arthrotomy, the ultimate 
grant must be of 60 percent for residuals of shell fragment 
wounds of the left knee, atrophy of the left thigh and calf, 
residuals of arthrotomy and loss of use of the left foot.  



ORDER

An evaluation of 60 percent for residuals of shell fragment 
wounds of the left knee, atrophy of the left thigh and calf, 
residuals of arthrotomy and loss of use of the left foot, is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.  


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 


